                               UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION



 ROBERT A. STENSETH, MICHELLE E.                                    4:19-CV-04117-RAL
 STENSETH, AND ROBERT J. STENSETH

                               Plaintiffs,
                                                            1915A SCREENING AND ORDER
         vs.                                                        DISMISSING CASE

 JULIE KARPEN,SOCIAL WORKER;
 DEPARTMENT OF SOCIAL SERVICES,
 STATE OF SOUTH DAKOTA;DEB
 BOWMAN,DR. GREG DESAUTEL,
 SECRETARY OF SOCIAL SERVICES; AND
 STATE OF SOUTH DAKOTA,

                               Defendants.



        Plaintiff, Robert A. Stenseth (Stenseth), filed a pro se civil rights eomplaint under 42

U.S.C. § 1983. Doc. 1 at 279. Stenseth's complaint is a total of379 pages,including attachments.

Doc. 1. He filed motions to amend his eomplaint to add Michelle Stenseth and Robert J. Stenseth

as plaintiffs. Docs. 11, 12. He also filed motions to file excess pages, to compel discovery, and

to appoint counsel. Docs. 2, 4,14.

       Under 28 U.S.C. § 1654, "[i]n all courts of the United States the parties may plead and

conduct their own cases personally or by counsel." Stenseth was the only plaintiff to sign the

complaint filed with this court. See Doc. 1. Stenseth now seeks to add family members as fellow

plaintiffs. "Pro se litigants may not represent the interests ofother parties." Litschewski v. Dooley,

2012 WL 3023249 at *n. 1 (D.S.D. July 24, 2012); see e.g., Fymbo v. State Farm Fire and Cas.

Co., 213 F.3d 1320, 1321 (10th Cir. 2000)("A litigant may bring his own claims to federal court
without counsel, but not the claims of others."). Parents occasionally may bring pro se claims on

behalf of their children, such as those for social security benefits; however, "no comparable

exception has ever been recognized for a lawsuit based on § 1983 or general state tort law." Elustra

V. Mineo,595 F.3d 699, 705 (7th Cir. 2010).

        The motion. Doc. 11, by which Stenseth seeks to add Michelle Stenseth as a plaintiff, is

titled "affidavit to admit Michelle . [sic] Stenseth into complaint as a plaintiff[.]" Id. The

"affidavit" includes the statement that "Michelle Stenseth asks the court to move forward with

complaint, and unless an attorney appears for the plaintiffs, request Robert A. Stenseth as Pro se

for this complaint, like the other complaints filed in State and Federal courts." Id. at 2. Similar

language appears in Doc. 12, regarding the addition of Robert J. Stenseth to the complaint. Doc.

12 at 2. Because Stenseth, a pro se litigant, cannot represent the interest of others, this Court will

focus its screening on Stenseth's individual claims. If Michelle Stenseth or Robert J. Stenseth

wish to bring claims in the District of South Dakota, they will need to file an action, rather than

having pro se Plaintiff Stenseth start an action and then seek to add Michelle and Robert J. Stenseth

as parties.

I.      Motions to Proceed In Forma Pauperis

        A federal court may authorize the commencement of any lawsuit without prepayment of

fees when an applicant submits an affidavit stating he or she is unable to pay the costs of the

lawsuit. 28 U.S.C. § 1915(a)(1). "[I]n forma pauperis status does not require a litigant to

demonstrate absolute destitution." Lee v. McDonald's Corp., 231 F.3d 456, 459 (8th Cir. 2000).

But in forma pauperis status is a privilege, not a right. Williams v. McKenzie, 834 F.2d 152, 154

(8th Cir. 1987). Determining whether an applicant is sufficiently impoverished to qualify to

proceed in forma pauperis under § 1915 is committed to the sound discretion of the district court.
  Cross V. Gen. Motors Corp., 721 F.2d 1152, 1157(8th Cir. 1983). Stenseth's application shows
  insufficient funds to pay the filing fee, so the motion to proceed in forma pauperis. Doe. 3, is
  granted.

  II.    Facts Alleged in the Complaint

         Stenseth claims that his mother Corene Stenseth (Corene) died from being entangled in a
  bed while living at a Good Samaritan Society facility in Sioux Falls, South Dakota, and this event
 caused extreme undue duress, pain and suffering[.]" Doeket 1 at 2.' An employee who worked
 at Corene's facility was allegedly convieted of rape. Id. Stenseth claims the Good Samaritan

 Soeiety offered $10,000 to the plaintiffs to settle claims related to Corene's death and that Stenseth

 considered this unacceptable. Id.

         Stenseth alleges that his ehildren, Michelle Stenseth and Robert J. Stenseth, were subjeeted
 to years of incarceration with "unlimited transfer[s] with inhumane treatments of withheld

 contacts, loss ofliberty, and physical takedowns ofplaintiffs in facilities that plaintiffs were forced
 to live, by the defendants[.]" Id. at 3. Stenseth's complaint claims Michelle to be nine years old
 and Robert to be eleven years old when they were subjected to sueh treatment. Id. at 109. Stenseth

 claims that Michelle has been restrained in bed numerous times when she was at the facilities and

 that she was put in isolation. Id. at 110.

        Stenseth claims that the Honorable Judge Karen E. Schreier ruled on his previous federal
case without having the faets of the ease. Id. at 4. Stenseth alleges that defendants obstructed

justice by their "non-compliance to Judge's orders and the rule of law, is illegal by law, and the


'Stenseth has filed similar complaints with this court. See Civ 4:04-cv-04119 KES; Civ 4:05-cv-
04182 KES; Civ 4:08-cv-04115 KES. Stenseth attached a eopy of his 2008 complaint to this
complaint. Doc. 1-1 at 2. The 2008 complaint essentially alleges the same elaims as this
eomplaint. Id. This new complaint includes one additional defendant. Dr. Greg DeSautel Doe
latl.
                                                  3
 use of these actions show that the truth (facts) is being denied by the defendants, to promote
 favorable decisions without facts or fair due process." Id. at 5. Stenseth asserts that the South
 Dakota Circuit Court and state Judge Robin Houwman "did not address any particulars" and the
 federal court ruling was "without discovery," thus denying the plaintiffs the "right to a fair hearing
 of facts, concerning the multiple lifetime damages and years of lost freedoms, including the
 withholding ofthe rights ofthe citizen plaintiffs." Id.-, See id. at 108.

         Stenseth claims that Michelle's daughter, Josalyn Stenseth^, is seven years old and resides
 at Children s Home Society. Id. at 8. Josalyn has allegedly been restrained, and Michelle has not
 talked with her daughter for over a year "because of the facility and defendants['] restriction on
 any visitations. Id. Stenseth asserts that Josalyn is "experiencing acute behaviors and receiving
forced facility treatments of takedowns and isolations by staff." Id. at 9. Stenseth is concerned

that Josalyn is unable to go to parks or shopping with Stenseth. Id. at 30. Stenseth seeks to recover

the "plaintiffs['] freedom from facilities to lead a normal happy life, as the Supreme law of the
land demand[s] life, liberty, and the pursuit of happiness." Id. at 9. Stenseth asks this Court to

remove Josalyn from the custody of others in order to give him custody of her. Id. Stenseth's

prayer for relief asks for: (1)"a judgement on the damages and violations of laws against the
plaintiffs, and award a judgement under the laws of the United State [sic] and South Dakota
Constitutions, including 42 U.S.C. @ [sic] 1983[;]"(2)to stop the "patterns and practices of the
defendants of withholding the rights ofcitizens, stop the physical takedowns in common practices
of the defendants, and stop isolations of young children[;]" and (3) the court to "rule on these




^ The complaint refers to both "Josalyn" and "Joslyn." This Court will use the spelling "Josalyn"
as this is how the name first appears in the complaint. Docket 1 at 1.
                                                 4
 documents and pleadings, and have the plaintiffs receive a favorable judgment, as the laws
 require." Id. at 10.

       Stenseth s complaint alleges many violations of many different laws. Stenseth alleges
 violations of:(1)18 U.S.C. § 1503, Doc. 1 at 26;(2)the South Dakota Bill of Rights, id. at 31-36;
 (3)various "violations submitted to this Federal District Court and the South Dakota Circuit Court
 case #49CIV17-003016," id. at 40-41, 50-51;(4) 18 U.S.C. § 242, id. at 45, 71, 77, 90, 93, 219,
 228, 240;(5) 18 U.S.C. § 1001, id. at 71;(6)42 U.S.C. § 14141, id. at 46, 79, 91, 186, 222, 237;
(7)the United States Constitution, id. at 48,62,79,83-84,101,109,209,263;(8) 18 U.S.C. § 241,
 id. at 69, 217,(9)35 U.S.C. § 271. Id. at 267;(10)South Dakota Codified Laws,id. at 58-59, 65;
 and(15) UNICEF's Articles 3 and 25, id. at 55-56.

III.     Section 1915A Screening

         The court must assume as true all facts well pleaded in the complaint. Estate ofRosenberg
V. Crandell, 56 F.3d 35, 36(8th Cir. 1995). Civil rights and pro se complaints must be liberally
construed. Erickson v. Pardus, 551 U.S. 89,94(2007); Bediako v. Stein Mart, Inc., 354 F.3d 835,
839(8th Cir. 2004). Even with this construction,"a pro se complaint must contain specific facts
supporting its conclusions." Martin v. Sargent,780 F.2d 1334,1337(8th Cir. 1985);       also Ellis
V. City ofMinneapolis, 518 F. App'x 502, 504(8th Cir. 2013). Civil rights complaints cannot be
merely conclusory. Davis v. Hall, 992 F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F.
App'x 481,482(8th Cir. 2007).

        A complaint does not need detailed factual allegations ...[but] requires more than labels
and conclusions, and a formulaic recitation ofthe elements of a cause of action will not do." Bell
Atl. Corp. V. Twombly, 550 U.S. 544, 555 (2007). If it does not contain these bare essentials,
dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly
requires that a complaint's "[f]actual allegations must be enough to raise a right to relief above the
speculative level on the assumption that all the allegations in the complaint are true." Twombly,
550 U.S. at 555 (footnote omitted) (citation omitted); see also Abdullah v. Minnesota, 261 F.
App'x 926,927(8th Cir. 2008)(per curiam)(noting that a complaint must contain either direct or
inferential allegations regarding all material elements necessary to sustain recovery under some
viable legal theory). Under 28 U.S.C.§ 1915A,the court must screen in forma pauperis complaints
and dismiss them if they are "(1) frivolous, malicious, or fail[] to state a claim upon which relief
may be granted; or(2)seek[] monetary relieffrom a deferidant who is immune from such relief."
28 U.S.C.§ 1915A(b). "The Eighth Circuit has on several occasions affirmed decisions dismissing
non[-]prisoner cases" under § 1915A. Key v. Does,217 F. Supp. 3d 1006,1007(E.D. Ark. 2016);
see e.g., Stebbins v. Stebbins, 575 F. App'x 705 (8th Cir. 2014)(unpublished per curiam); Fogle
V. Blake, 227 F. App'x 542 (8th Cir. 2007); Benter v. Iowa Dep't ofTransp., 221 F. App'x 471

(8th Cir. 2007); Carter v. Bickhaus, 142 F. App'x 937(8th Cir. 2005)(unpublished per curiam).
        A. The State of South Dakota and the Department of Social Services

        Stenseth names the State of South Dakota arid the Department of Social Services as

defendants. Docket 1 at 1. The Supreme Court has explained that Congress, in passing 42 U.S.C.

§ 1983, did not abrogate states' Eleventh Amendment immunity from suit in federal court. Will v.
Mich. Dep't. of State Police, 491 U.S. 58, 65-66 (1989) (citations omitted). "Eleventh
Amendment immunity extends to states and arms ofthe state[.]" Thomas v. St. Louis Bd. ofPolice

Comm'rs, 447 F.3d 1082, 1084 (8th Cir. 2006)(internal quotation omitted). Stenseth's claims
against the State of South Dakota and the Department of Social Services, a state entity, are barred
by the Eleventh Amendment and dismissed under 28 U.S.C.§§ 1915(e)(2)(B)(ii)and 1915A(b)(l).
        B. Corene Stenseth and Josalyn Stenseth
       Stenseth alleges that his mother Corene died due to being '"entangled in bed,'" and this
caused trauma to him. Doc. 1 at 2. Stenseth has failed to allege that the listed defendants had
anything to do with this incident which apparently occurred at a Good Samaritan nursing home.
He claims that Josalyn "was taken by unlawful actions of not allowing contacts with parents,
household members, to create a helpless situation for Joslyn Stenseth, plaintiff a 6[-]year[-]old
who is forced to confinement and watch as other young children are tackled and pinned to the floor

screaming." Doc. 1 at 246. Stenseth may not assert a claim on behalf of his mother (unless he is
a duly appointed executor) or on behalf of his granddaughter Josalyn Stenseth. Thus, Stenseth's
claims regarding Corene and Josalyn are dismissed without prejudice under 28 U.S.C. §§
1915(e)(2)(B)(ii) and 1915A(b)(l)for failure to state a claim on which relief may be granted.
       C. Claims regarding Michelle Stenseth and Robert J. Stenseth

       Stenseth alleges, in a vague manner, violations of Michelle and Robert J.'s constitutional
rights throughout his complaint. See Doc. 1 at 48, 62, 79, 83-84, 101, 109, 209, 263. The
complaint invokes the Fourth Amendment, the Eighth Amendment, and the Fourteenth
Amendment's Procedural Due Process Clause. Id. Stenseth alleges that his children, Michelle

and Robert J. were forced to years of incarceration with "xmlimited transfers with inhumane
treatments of withheld contacts, loss of liberty, and physical takedowns of plaintiffs in facilities

that plaintiffs [were]forced to live, by the defendants[.]" Id. at 3. Because Stenseth cannot assert
claims on behalf of his children, these claims are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii)
and 1915A(b)(l)for failure to state a claim on which relief may be granted.
        D. Stenseth's Procedural Due Process Claim

        Liberally construing Stenseth's complaint, he is alleging his procedural due process rights
have been violated by asserting that his children were "moved unlimited times and ... were subject
 to years of cruel treatments and lost civil rights." Doc. 1 at 109; see id. at 48,62, 79, 83-84, 101,
  109, 209, 263.^ Stenseth claims he was denied contact with his children. Id. at 3. Stenseth's
 procedural due process claim does not need to be analyzed by this Court because the statute of
 limitations plainly has run. See SDCL § 15-2-15.2.

         This complaint lists Michelle as being nine years old and Robert J. as being eleven years
 old when they were "moved unlimited times and who were subject to years ofcruel treatments and
 lost civil rights." Doc. 1 at 109. Public records outside ofthe complaint may be considered by the
 court when they are embraced by the pleadings. See State ex rel. Nixon, v. Coeur D'Alene Tribe,
 164 F.3d 1102, 1107 (8th Cir. 1999) (considering public records not contrary to complaint);
 Surgical Synergies v. Genesee Assocs., Inc., 432 F.3d 870, 873 n.3 (8th Cir. 2005)(considering
 material necessarily embracing the pleadings). This Court will consider the exhibits attached to

the complaint as well as copies of court orders in the cases provided by the plaintiffs. Doc. 1-1 at
2(Stenseth's copy of his 2008 complaint filed in this case by Stenseth).
        The addresses of Robert J. and Michelle are part ofthe record in this case. Doc. 13. These

addresses show that Robert J. and Michelle are both in custody with the South Dakota Department
of Correction(DOC)and each has an inmate number. Id. A search on the DOC Offender Locator

shows that Robert J. Stenseth is now twenty-eight years old and Michelle Stenseth is twenty-six
years old. Stenseth's complaint lists Robert as eleven years old and Michelle as nine years old




3 Stenseth filed similar claims in 2005 and 2008. See 05-CV-4182-KES and 08-CV-4115-KES.
Summaryjudgment on the procedural due process claim was granted for the defendants in 08-CV-
4115 because plaintiffs failed to demonstrate "the deprivation of a constitutional right because the
children were removed from Mr. Stenseth's custody, first temporarily and then permanently, after
the state com1:foimd that Mr. Stenseth had abused and neglected his children." Further,the statute
of limitations had run on many of the claims.
                                                 8
 when the alleged violations took place. Thus, there is a seventeen-year gap between today and
 when the alleged violations underlying Stenseth's complaint occurred.

         A complaint may be dismissed by the court's own motion as frivolous under 28 U.S.C. §
 1915(d) when it is apparent that the statute of limitations has run. Myers v. Vogal, 960 F.2d 750,
 751 (8th Cir. 1992). While § 1983 does not contain a specific statute of limitations, the Supreme
 Court has instructed courts to apply the most analogous state statute oflimitations to claims made

 under § 1983. Wilson v. Garcia,471 U.S. 261,266-68(1985). South Dakota has a specific statute
 of limitations governing civil rights actions and requiring such actions to be brought within three
 years after the alleged constitutional deprivation occurred. SDCL § 15-2-15.2; see Bell v. Fowler,
99 F.3d 262, 266 (8th Cir. 1996)(applying SDCL § 15-2-15.2 as statute of limitations in § 1983
ease). Because the violations alleged occurred seventeen years ago, Stenseth's claims of

constitutional violations are barred by the statute oflimitations and must be dismissed.

        Stenseth suggests that there is justification for tolling the statute of limitations. He cites

three statutes to support tolling, SDCL §§ 15-2A-7, 15-2-14.1 and 15-2-22. Doc. 1 at 49-50, 96,
102,138. However,these statutes do not toll the statute oflimitations for Stenseth's claims. SDCL

§ 15-2A-7 applies to lawsuits that involve fraud claims related to improvements to real estate.

SDCL § 15-2A-7("The limitations contained in this chapter may not be asserted as a defense by
any person who is guilty of fiaud ... in furnishing the design, planning, supervision, inspection
and observation of construction, or construction, of improvements to real property."). Likewise,
SDCL § 15-2-14.1 does not toll the statute oflimitations for Stenseth's civil rights claims because
that statute applies to medical malpractice actions. SDCL 15-2-14.1 (setting the statute of
limitations for "[a]n action against a physician, surgeon, dentist, hospital, sanitarium, registered
nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts for

malpractice, error, misteike, or failure to cure").

        Stenseth further asserts that SDCL § 15-2-22, which allows for the tolling of a statute of

limitations during the age of minority, should apply to this action because Michelle and Robert J.

were only nine and eleven years old when this cause of action accrued. Doc. 1 at 102. However,

this argument also falls flat under the plain language of the statute. This statute only tolls an

applicable statute of limitations if the "person entitled to bring an action" is within the age of

minority or is mentally ill at the time the cause of action accrued. SDCL § 15-2-22. As the pro se

complainant in this action, Stenseth is the person entitled to bring this procedural due process

claim; however, he has pled no facts to suggest that he, himself, was within the age of minority or

mentally ill when he was allegedly denied contact with his children. Therefore, SDCL § 15-2-22

does not toll the applicable three-year statute of limitations on this claim. Because the statute of

limitations on Stenseth's § 1983 claims has run, his procedural due process claim is dismissed

under 28 U.S.C. §§ 1915(e)(B)(ii) and 1915A(b)(l).

       E. 18 U.S.C. §§ 241,242,1001 and 1503

       Stenseth alleges multiple violations ofthe United States Criminal Code. See Doc. 1 at 26,

45-46, 71,77,79,90-91,93,186,219-220,222,228,237 240. This Court previously has held that

there is no private right of action under the criminal statutes 18 U.S.C. §§ 241, 242 and 1001.

Mousseauxv. United States Comm'r ofIndian Affairs, ^06 V.S)\XTp^. 1433,1437(D.S.D. 1992); see

United States V. Wadena, 152 F.3d 831, 846(8th Cir. 1998)(stating that "[cjourts repeatedly have

held that there is no private right of action under [18 U.S.C.] § 241"). Additionally, "[f]ederal

courts have consistently denied a private civil right of action under 18 U.S.C. § 1503." Scherer v.

United States, 241 F. Supp. 2d. 1270, 1282 (D. Kan. 2003) (collecting cases in support of


                                                  10
 dismissing the plaintiffs claimed 18U.S.C.§ 1503 cause ofaction pursuant to 12(^)(6))\ see Shahin
 V. Darling, 606 F. Supp. 2d 525, 538-39(D. Del. 2009)(collecting cases supporting dismissal of
 all claims raised under 18 U.S.C.§ 1512 because the statute does not create a private right of
 action). None of these federal criminal statutes cited by Stenseth grant private rights of action.
 Thus, Stenseth's claims based on 18 U.S.C §§ 241, 242, 1001, and 1503, are dismissed under

28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

        F. 35U.S.C.§271

         Stenseth alleges a violation of 35 U.S.C. § 271. That statute concerns patent infringement,
and Stenseth has not alleged any facts about violation ofa patent. Stenseth's claim under 35 U.S.C.

§ 271 is dismissed as frivolous under 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(l).
        G. 42 U.S.C.§ 14141

        Stenseth's claim under 42 U.S.C. § 14141 must be dismissed. "It is also well settled that

42 U.S.C. § 14141 'does not create a private cause of action, but rather, only allows the Attorney

General to bring a civil action to eliminate the [allegedly unlawful] pattern or practice.'" Roberson

V   Pearson, 2012 WL 4128303 at *2(D. Minn. Aug. 27, 2012)(quoting Knight v. City ofBatch

Springs, 2011 WL 3519938 at *2(N.D. Tex. July 25,2011). Stenseth's 42 U.S.C. § 14141 claim

is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

        H. South Dakota Codified Laws and Bill of Rights

        Stenseth brought his complaint in federal court under 42 U.S.C. § 1983. This court has

federal question jurisdiction over § 1983 claims pursuant to 28 U.S.C. § 1331. This Court could

have pendant claim jurisdiction over state law allegations if there were a viable federal question

claim. For the reasons explained herein, Stenseth has no viable claim within federal jurisdiction. •



                                                11
        Even if Stenseth had a viable federal claim, his state law claims invoking SDCL §§ 26-8A-

2, 25-10-1, and 26-10-1 are not viable. Chapter 26 of the South Dakota Codified Laws, under

which Stenseth seeks to make a claim, is designed:

        to establish an effective state and local system for protection ofchildren from abuse
        or neglect. Adjudication ofa child as an abused or neglected child is an adjudication
        of the status or condition of the child who is the subject of the proceedings and is
        not necessarily an adjudication against or in favor ofany particular parent, guardian
        or custodian ofthe child.


S.D.C.L. § 26-8A-1. Further SDCL § 25-10-1, another statute Stenseth invokes, defines the terms

domestic abuse, protection order, and temporary protection order. The definition sections and

puipose sections of these statutes do not create a private right of action. Stenseth's claims under

South Dakota Codified laws §§ 26-8A-2, 25-10-1, and 26-10-1 are dismissed under 28 U.S.C. §§

1915(e)(2)(B)(i-ii) and 1915A(b)(l).

       Stenseth also alleges that defendants violated South Dakota's Bill of Rights. Doc. 1 at 31-

35. He claims that §§ 1, 5, 18, 20, 23, and 29 were violated regarding the treatment and care of

Corene and Michelle. See id Once again, Stenseth's claims must be dismissed because he cannot

assert the rights of others as a pro se litigant Stenseth's claims that the defendants violated South

Dakota law (codified law and the Bill of Rights) are dismissed under 28 U.S.C. §§ 1915(e)(B)(i-

ii) and 1915A(b)(l).

       I. Claims Against Judge Karen E. Schreier and Judge Robin Houwman

       Stenseth claims that Judge Karen E. Schreier (United States District Court for the District

of South Dakota) and Judge Robin Houwman (South Dakota Circuit Court) denied him due

process because their rulings were made without facts. Docket 1 at 10-11, 54. Judge Schreier and

Judge Houwman were not named as defendants in the complaint. Even ifthey had been named as




                                                12
defendants the elaims against them would not survive the 1915A screening because judges are

immune from suit.


         "[T]he necessary inquiry in determining whether a defendantjudge is immune from suit is

whether at the time he took the challenged action he had jurisdiction over the subject matter before

him." Stump v. Sparkman,435 U.S. 349, 356(1978). "A judge will not be deprived ofimmunity

because the action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the 'clear absence of all

jurisdiction.'" Id. at 356-57 (quoting Bradley v. Fisher, 80 U.S. 335, 351 (1871)). Judges are

immune from suit, including § 1983 suits, with two narrow exceptions. '"First, a judge is not

immune from liability for nonjudicial actions, i.e., actions not taken in the judge'sjudicial capacity.

Second,ajudge is not immune for actions,though judicial in nature,taken in the complete absence

of all jurisdiction.'" Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012)(quoting Mireles v.

Waco, 502 U.S. 9, 11-12(1991)).

         These exceptions do not apply here. Judge Sehreier and Judge Houwman were acting in

their judicial capacity, and neither was acting in the complete absence of all jurisdiction. See

Stump, 435 U.S. at 362 (explaining that whether an act is done in a judicial capacity depends on

whether it is a function normally performed by a judge). Stenseth's elaims against Judge Sehreier

and Judge Houwman are dismissed under 28 U.S.C. §§ 1915(e)(B)(i-ii) and 1915A(b)(l).

         J. United Nations International Children's Emergency Fund(UNICEF)

         Stenseth alleges that the defendants are violating UNICEF'^ Articles 3(2) and 25. It is

unclear as to what treaty or convention Stenseth is talking about. Because Stenseth's elaims



 The United Nations International Children's Emergency Fund and is more commonly known as
United     Nations   Children's     Fund.    About     UNICEF,      UNICEF, (Oct.         3,   2017),
httr)s://www.unieef.org/about/who/index faa.html.
                                                  13
revolve around child rights, this Court, in its most liberal construction, believes that he is alleging
 violations ofthe Convention on the Rights of a Child. See Doc. 1 at 55-56. Stenseth cannot bring
claims on behalf of his adult children, and even if he could, this claim would fail.

          The Convention on the Rights of a Child has not been ratified by the United States and is

not binding law. See e.g. 2013 Bill Text CT H.J.R. 21 (The purpose of the bill was to "urge the
United States Congress to adopt the United Nations Convention on Rights of a Child." This Bill

failed on March 12, 2013 for failing the "Joint Favorable deadline."). A claim cannot be brought
under the Convention on the Rights of a Child in the United States District Court because it is not

binding federal law, and Stenseth cannot assert the rights of others. Thus, Stenseth's UNICEF

claims are dismissed as frivolous under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).
IV.       Order


          Accordingly, it is

          ORDERED that, Stenseth's motion to proceed in forma pauperis. Doc. 3, is granted. It is

further


          ORDERED that Stenseth's complaint is dismissed without prejudice under 28 U.S.C. §§
1915(e)(2)(B)(i-ii) and 1915A(b)(l). It is further

          ORDERED that the remaining motions. Docs 2,4, 11, 12, 14, and 17 are denied as moot.



Dated this         day of November,2019.

                                              BY THE COURT:




                                              ROBERTO A. LAN<
                                              UNITED STATES DISTRICT JUDGE



                                                14
